DETAILED ACTION
Claims 1-12 are appending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1-9 recite “…an operating part having a working part and configured to...", "... a controller configured to…”, “…a motion information detector configured to…”, “…an operation apparatus configured to…”, "...a basic motion instructing module configured to…”, "...a learning module configured to…”, "...a motion correcting instruction generator configured to…”, "...a motion correcting instruction storing module configured to…”, "...a motion information storing module configured to…”, "...a machinery body as the operating part having an end effector part as the working part and configured to…”, “...a switch part configured to...”, “...an operation apparatus controlling module configured to...”, “...a motion information presenting mechanism configured to..”, “...a machinery body as the operating part having an end effector part as the working part and configured to...”, “...a force data detector configured to...”, “...a positional data detector configured to...”, “...a positional data detector configured to...” and their respective functional languages. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “…an operating part having a working part and configured to...", "... a controller configured to…”, “…a motion information detector configured to…”, “…an operation apparatus configured to…”, "...a basic motion instructing module configured to…”, "...a learning module configured to…”, "...a motion correcting instruction generator configured to…”, "...a motion correcting instruction storing module configured to…”, "...a motion information storing module configured to…”, "...a machinery body as the operating part having an end effector part as the working part and configured to…”, “...a switch part configured to...”, “...an operation apparatus controlling module configured to...”, “...a motion information presenting mechanism configured to..”, “...a machinery body as the operating part having an end effector part as the working part and configured to...”, “...a force data detector configured to...”, “...a positional data detector configured to...”, “...a positional data detector configured to...” coupled with their respective functional languages without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
“…an operating part having a working part and configured to...", "... a controller…”, “…a motion information detector configured to…”, “…an operation apparatus…”, "...a basic motion instructing module…”, "...a learning module…”, "...a motion correcting instruction generator…”, "...a motion correcting instruction storing module…”, "...a motion information storing module…”, "...a machinery body as the operating part having an end effector part as the working part…”, “...a switch part...”, “...an operation apparatus controlling module...”, “...a motion information presenting mechanism..”, “...a machinery body as the operating part having an end effector part as the working part...”, “...a force data detector...”, “...a positional data detector...”, “...a positional data detector...” Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “controller 3/203”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/189924 A1 to Nakamura et al. in view of U.S. Pub. No. 2015/0217449 A1 to Meier et al.

As to claim 1, Nakamura teaches a skill transfer mechanical apparatus, comprising: 
an operating part having a working part and configured to move the working part so as to perform a work (Arm 22/Gripper 23); 
a controller configured to control an operation of the operating part (Robot Controller Device 24); 
a motion information detector configured to detect motion information of the operating part corresponding to the motion of the working part (Sensor); and 
an operation apparatus configured to output a manual motion correcting instruction according to an operation of an operator, wherein the controller includes: 
a basic motion instructing module configured to output a basic motion instruction for causing the working part to carry out a basic motion by the operating part (Moving Operation Device 63); 
a learning module configured to output an automatic motion correcting instruction (“...”automatic operation mode”...”); 
a motion correcting instruction generator configured to add the manual motion correcting instruction to the automatic motion correcting instruction to generate a motion correcting instruction (“...”learning mode”...”/ Motion Lotion Unit 10); and 
a motion information storing module configured to store the motion information (Robot Operation Database 9).
Nakamura is silent with reference to a motion correcting instruction storing module configured to store the motion correcting instruction and wherein the learning module carries out machine learning of the motion correcting instruction stored in the motion correcting instruction storing module by using the-3-New U.S. Patent Application motion information stored in the motion information storing module, and after the machine learning is finished, accepts an input of the motion information during the operation of the operating part, and outputs the automatic motion correcting instruction, and wherein the operating part moves the working part according to an automatic motion instruction based on the basic motion instruction and the automatic motion correcting instruction, and the manual motion correcting instruction.  
Meier teaches a motion correcting instruction storing module configured to store the motion correcting instruction and wherein the learning module carries out machine learning of the motion correcting instruction stored in the motion correcting instruction storing module by using the-3-New U.S. Patent Application motion information stored in the motion information storing module (existing policy), and after the machine learning is finished, accepts an input of the motion information during the operation of the operating part (corrective command), and outputs the automatic motion correcting instruction, and wherein the operating part moves the working part according to an automatic motion instruction based on the basic motion instruction and the automatic motion correcting instruction, and the manual motion correcting instruction (“...In some implementations, a policy is generated that controls how a robot is to perform a task by performing one or more actions (e.g., in response to specific sensor data). In some instances, a policy refinement can be made based on receipt of a corrective command. For example, a robot can respond to specific sensor data with a specific initial motor action. A corrective command can be received from a user that specifies an additional action or adjustment. Because task performance frequently involves an ongoing sensory motor loop, the robot can perform a corrective action in accordance with the corrective command. Further, an existing policy that led the robot to perform the initial specific motor action can be adjusted to bias it towards responding to the specific sensor data by performing an action corresponding to a net of the initial action and the corrective action. Thus, the policy used by the robot can be learned, often iteratively, by continued interactions with the user...Robot 115 can include a machine configured to perform one or more actions (e.g., motor actions). The actions can be performed automatically and/or in response to sensor input. The action can include, e.g., an angular or translational movement of part or all of robot 115. For example, in FIG. 1A, robot 115 can respond to a verbal command by moving to a location (e.g., moving to a user in response to "Come here", moving towards a charging location in response to "Go home", moving towards a door in response to a doorbell). This task can include recognizing an audio signature, identifying a destination location, determining a path to the destination location and avoiding obstructions along the path. Thus, this task can include processing sensor data (e.g., collected by one or more sensors on robot 115), such as sensor data collected by a microphone and/or camera...A sensory-motor control policy can include a mapping from sensory data to proposed action, which can indicate which action is to be performed by robot 115 given a particular circumstance (e.g. given the sensory state and the robot's internal state). To illustrate, in FIG. 1A, an initial control policy (which may contain parameters and variable part of the robots internal state) can indicate that robot 115 is to remain stationary. When the user provides the first command received at user device 110 to move forward, robot 115 will begin to move forward. Sensor data (e.g., from a camera indicating the absence of objects in front of the robot) collected before receipt of the command can be associated with the move-forward action, and the initial control policy can be revised based on the association. Though this revision can be quickly performed and can affect the current action, the resulting policy may be too crude for future contexts. For example, the revised policy can indicate that robot 115 is to continue to move forward indefinitely. However, because user 105 is present, she will likely provide a command at user device 110 to turn or stop at some point (e.g., before colliding with a wall). The policy can then be accordingly further revised. In time, due to the presence of corrective commands, the policy can learn that moving forward should not be applied in all contexts, as other circumstances will require, stopping, turning, backing up, etc...The initial control policy can be revised and/or refined using one or more corrective commands provided by user 105 (e.g., via user device 110). The corrective command can be received after a robot has performed an initial action and can specify an additional "corrective" action that the robot is to perform, such that the combination of the initial action and the corrective action result in a presumed desired action. In this manner, the mapping can be routinely and iteratively refined...” paragraphs 0036/0038/0045/0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nakamura with the teaching of Meier because the teaching of Meier would improve the system of Nakamura by providing a technique of automatically and dynamically adjusting policies for controlling robot actions based on inputs from users identifying a requested correction of a performed robot action (paragraph 0001).

As to claim 6, Nakamura teaches the skill transfer mechanical apparatus of claim 1, further comprising a motion information presenting mechanism configured to present to the operator so that the operator is able to perceive the motion information (Multi-Display 61).  

Claims 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/189924 A1 to Nakamura et al. in view of U.S. Pub. No. 2015/0217449 A1 to Meier et al. as applied to claim 1 above, and further in view  of WO 2017033376 A1 to Hashmoto et al.
As to claim 2, Nakamura as modified by Meier teaches the skill transfer mechanical apparatus of claim 1, however it is silent with reference to (however Hashmoto teaches) wherein the mechanical apparatus is a mechanical system including: 
machinery having: 
a machinery body (Robot Main Body (1) ) as the operating part having an end effector part as the working part and configured to move the end effector part (robot arm/15 End Effector) so that the end effector part performs a work to a work target object; and 
the controller configured to (Robot Control Device (7)) control the operation of the machinery body; and 
the operation apparatus, wherein the basic motion instructing module outputs a basic motion instruction for causing the end effector part to carry out a basic motion by the machinery body, wherein the learning module carries out machine learning of the motion correcting instruction stored in the motion correcting instruction storing module by using the motion information stored in the motion information storing module, and after the machine learning is finished, accepts an input of the motion information during the operation of the machinery body, and outputs the automatic motion correcting instruction, and -4-New U.S. Patent Application wherein the machinery body moves the end effector part according to the automatic motion instruction based on the basic motion instruction and the automatic motion correcting instruction, and the manual motion correcting instruction (“...An industrial robot is provided which, even when an abnormal state has occurred during automatic operation of the robot, can suitably respond to the abnormal state without greatly decreasing operation efficiency; an operation method of said industrial robot is also provided. The industrial robot is provided with a robot main body (1) which has a robot arm, a robot control device (7) which controls operation of the robot main body (1), and an abnormal state detection device (8) which detects abnormalities in the operation state of the robot main body (1). The robot control device (7) has an automatic operation implementing means (9) which performs  automatic  operation by controlling operation of the robot main body (1) on the basis of a prescribed operation program, and an automatic operation correcting means (10) which  corrects operations during automatic  operation of the robot main body (8) on the basis of manual manipulation carried out by an operator in response to the detection results of the abnormal state detection device (8)...” Abstract, “...The robot control device 7 further includes automatic driving correcting means 10 for correcting the automatic driving operation of the robot body 1 based on the manual operation performed by the operator according to the detection result of the abnormal state detection device 8. The abnormal state detection device 8 described above detects an abnormality in the work state of the robot main body 1 in the operation of assembling the workpiece onto the object... The industrial robot according to the present embodiment further includes a manual operation input device, for example, a correction information input device 13 having a joystick 12. In addition to the joystick, for example, a master arm having a similar structure to a robot arm (slave arm) can be used as the manual operation input device. The correction information input device 13 and the robot control device 7 are connected so that they can communicate with each other by wire or wirelessly...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nakamura and Meier with the teaching of Hashmoto because the teaching of Hashmoto would improve the system of Nakamura and Meier by providing a method for operating an industrial robot for carrying a workpiece and assembling the workpiece.

As to claim 11, Hashmoto teaches the skill transfer mechanical apparatus of claim 2, wherein the machinery body (Robot Main Body (1) ) is configured to operate according to a current instruction, and further includes an adjusting module configured to output the current instruction based on the motion instruction (“...An industrial robot is provided which, even when an abnormal state has occurred during automatic operation of the robot, can suitably respond to the abnormal state without greatly decreasing operation efficiency; an operation method of said industrial robot is also provided. The industrial robot is provided with a robot main body (1) which has a robot arm, a robot control device (7) which controls operation of the robot main body (1), and an abnormal state detection device (8) which detects abnormalities in the operation state of the robot main body (1). The robot control device (7) has an automatic operation implementing means (9) which performs  automatic  operation by controlling operation of the robot main body (1) on the basis of a prescribed operation program, and an automatic operation correcting means (10) which  corrects operations during automatic  operation of the robot main body (8) on the basis of manual manipulation carried out by an operator in response to the detection results of the abnormal state detection device (8)...” Abstract, “...The robot control device 7 further includes automatic driving correcting means 10 for correcting the automatic driving operation of the robot body 1 based on the manual operation performed by the operator according to the detection result of the abnormal state detection device 8. The abnormal state detection device 8 described above detects an abnormality in the work state of the robot main body 1 in the operation of assembling the workpiece onto the object... The industrial robot according to the present embodiment further includes a manual operation input device, for example, a correction information input device 13 having a joystick 12. In addition to the joystick, for example, a master arm having a similar structure to a robot arm (slave arm) can be used as the manual operation input device. The correction information input device 13 and the robot control device 7 are connected so that they can communicate with each other by wire or wirelessly...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nakamura and Meier with the teaching of Hashmoto because the teaching of Hashmoto would improve the system of Nakamura and Meier by providing a method for operating an industrial robot for carrying a workpiece and assembling the workpiece.

As to claim 12, Hashmoto teaches the skill transfer mechanical apparatus of claim 2, wherein the end effector part is an end effector (robot arm/15 End Effector), the machinery body is a robot body, the machinery is a robot (Robot Main Body (1) ), and the mechanical system is a robot system (“...An industrial robot is provided which, even when an abnormal state has occurred during automatic operation of the robot, can suitably respond to the abnormal state without greatly decreasing operation efficiency; an operation method of said industrial robot is also provided. The industrial robot is provided with a robot main body (1) which has a robot arm, a robot control device (7) which controls operation of the robot main body (1), and an abnormal state detection device (8) which detects abnormalities in the operation state of the robot main body (1). The robot control device (7) has an automatic operation implementing means (9) which performs  automatic  operation by controlling operation of the robot main body (1) on the basis of a prescribed operation program, and an automatic operation correcting means (10) which  corrects operations during automatic  operation of the robot main body (8) on the basis of manual manipulation carried out by an operator in response to the detection results of the abnormal state detection device (8)...” Abstract, “...The robot control device 7 further includes automatic driving correcting means 10 for correcting the automatic driving operation of the robot body 1 based on the manual operation performed by the operator according to the detection result of the abnormal state detection device 8. The abnormal state detection device 8 described above detects an abnormality in the work state of the robot main body 1 in the operation of assembling the workpiece onto the object... The industrial robot according to the present embodiment further includes a manual operation input device, for example, a correction information input device 13 having a joystick 12. In addition to the joystick, for example, a master arm having a similar structure to a robot arm (slave arm) can be used as the manual operation input device. The correction information input device 13 and the robot control device 7 are connected so that they can communicate with each other by wire or wirelessly...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nakamura and Meier with the teaching of Hashmoto because the teaching of Hashmoto would improve the system of Nakamura and Meier by providing a method for operating an industrial robot for carrying a workpiece and assembling the workpiece.

Allowable Subject Matter
Claims 3-5, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194